Title: From James Madison to Joseph Jones, 17 October 1780
From: Madison, James
To: Jones, Joseph


Dear SirPhilada. Oct. 17th. 1780.
The Post having failed to arrive this week, I am deprived of the pleasure of acknowledging a line from you.
Congress have at length been brought to a final consideration of the clause relating to Indian purchases. It was debated very fully and particularly, and was in the result lost by a division of the house. Under the first impression of the chagrin I had determined to propose to my colleagues to state the whole matter to the Assembly with all the circumstances and reasonings of the opponents to the measure. But on cooler reflection I think it best to leave the fact in your hands to be made use of as your prudence may suggest. I am the rather led to decline the first determination because I am pretty confident that whatever the views of particular members might be it was neither the wish nor intention of many who voted with them to favor the purchasing companies. Some thought such an assurance from Congress unnecessary because their receiving the lands from the States as vacant & unappropriated excluded all individual claims, and because they had given a general assurance that the cession should be applied to the common benefit. Others supposed that such an assurance might imply that without it Congress would have a right to dispose of the lands in any manner they pleased, and that it might give umbrage to the states claiming an exclusive jurisdiction over them. All that now remains for the Ceding States to do is to annex to their cessions the express condition that no private claims be complied with by Congress. Perhaps it would not be going too far, by Virginia who is so deeply concerned to make it a condition of her grant that no such claims be admitted even within the grants of others, because when they are given up to Congress she is interested in them as much as others, and it might so happen, that the benefit of all other grants except her own might be transferred from the public, to a few land mongers. I can not help adding however that I hope this incident in Congress will not discourage any measures of the Assembly which would otherwise have been taken for ratifying the Confederation. Under the cautions I have suggested, they may still be taken with perfect security. Congress have promoted Col. Morgan to the rank of a Brigadr. on the representations in favor of it from Govrs. Rutledge & Jefferson & Gl. Gates. The latter is directed to be made a subject of a Ct. of Inquiry and Gl Washington is to send a successor into the Southern department. The new arra[n]gement of the army sent to the Genl. for his revision has brought from him many judicious & valuable observations on the subject which with the arrangement are in the hands of a Committee.
The inclosed papers leave little to be added under the title of news. The Capture of British fleet mentioned in the letter from Eustatia is considered here as pretty certain. The Saratoga has returned. She parted a few days before she got in with several of her prizes containing about 1000 Hhds. of rum & several hundred do. of sugar, which having been not since heard of we begin to fear have fallen back into the possession of the Enemy. There is a report brought to Town by Baron Stuben that an embarkation sailed from N. Y. on thursday last but the genl has not yet confirmed it. Dr. Lee has been here several days. The inclosed letters were found between the pages of Vattel.
General Scott’s cause was decided on saturday. The inquisition was confirmed by the jury on the testimony of Fleetson who swore that the force was confessed to him by the General himself. Had it not been for this confession it is pretty certain the contrary evidence would have prevailed. Fortunately however after a pretty nice and tedious discussion the Inquisition was quashed by the Court, and we now stand in a secure situation.
Adieu.
J. Madison Jnr.
A letter from the Continental Agt. at Statia just rcd. by the Commercial Committee reduces the Capture of the B. fleet by the Spaniards almost to certainty.
 